Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lapis Technologies, Inc. 70 Kinderkamack Road Emerson, NJ07630 Gentlemen: We consent to the use in this Registration Statement on Form S-1 of our report dated March 23, 2012, relating to the consolidated financial statements of Lapis Technologies, Inc. for the years ended December 31, 2011 and 2010, which appear in such registration statement. We also consent to the reference to us under the heading “Experts” in such Registration Statement. Paritz & Company, P.A. Hackensack, New Jersey December13, 2012
